Citation Nr: 1241392	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO. 07-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a higher initial evaluation for status post medial meniscectomy and chondroplasty of the left knee than the 10 percent assigned prior to June 10, 2010. 

2. Entitlement to a higher initial evaluation for arthritis of the left knee than the 10 percent assigned prior to June 10, 2010. 

3. Entitlement to a higher evaluation than the 60 percent assigned for status-post total left knee replacement beginning August 1, 2011. 

4. Entitlement to a higher initial evaluation for arthritis of the right knee than the 10 percent assigned prior to January 4, 2011.

5. Entitlement to a higher initial evaluation for right knee subluxation or instability than the 10 percent assigned prior to January 4, 2011. 

6. Entitlement to a higher evaluation than the 60 percent assigned for status-post total right knee replacement beginning March 1, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board remanded the case in May 2010 for additional development, and it now returns to the Board for further review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board notes in the first instance that the Veteran's current knee disabilities have not been adequately developed for Board review following the Board's remand in May 2010. The AMC by an April 2012 rating action assigned ratings for the left and right knee status post total knee replacement bilaterally, but the AMC failed to issue a supplemental statement of the case addressing these current ratings. The AMC rather issued a SSOC in April 2012 only addressing the ratings for the knees assigned prior to knee replacement surgeries. (Knee replacement for the left knee was on June 10, 2010. Knee replacement for the right knee was on January 4, 2011.) This is particularly relevant where, as here, it appears that the Veteran's authorized representative in an October 2012 Informal Hearing Presentation followed the AMC's lead in only addressing pre-knee-disability ratings for the knees. Hence, the Veteran's opportunity to address the issues on appeal may have been compromised. 

Because the Veteran has not withdrawn his appeal for higher ratings for his left and right knee disorders, the appeals of those ratings are not withdrawn effective from the dates of these surgeries simply because the nature of the joints has changed. Generally, it is presumed that, when a veteran raises the issue of entitlement to an increased disability evaluation, he or she seeks the maximum benefit allowed by law unless there is an indication that the veteran seeks only a specified increase. AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

Additionally, recently added to the claims file is a May 2012 letter by a treating VA social worker, informing that the Veteran has had increased disability recently due to increased severity of his left knee disorder, particularly knee pain. Such indicated increased severity of disability since the most recent Va examination in January 2012 generally gives rise to the need for a further VA examination for compensation purposes. Littke v. Derwinski, 1 Vet. App. 90 (1990). As discussed infra, an additional examination is otherwise required in this case. 

The ratings at issue for the right knee for the period prior to knee replacement surgery in July 2010 are a 10 percent evaluation for right knee instability under Diagnostic Code 5257, and a 10 percent evaluation for right knee degenerative joint disease based on limitation of flexion under Diagnostic Code 5260. 38 C.F.R. § 4.71a (2012). The ratings at issue of the left knee for the period prior to the knee replacement surgery in July 2010 are a 10 percent evaluation for status post medial meniscectomy and chondroplasty under Diagnostic Code 5257, and a 10 percent evaluation for left knee degenerative joint disease based on limitation of flexion under Diagnostic Code 5260. 38 C.F.R. § 4.71a. 

The Veteran underwent a unicompartmental implant resurfacing of the left knee in October 2007, underwent a left total knee replacement in June 2010, and underwent an attempted further corrective left knee surgery in January 2011. He also underwent a right total knee replacement in January 2011. Despite these procedures, treatment and evaluation records reflect the Veteran's ongoing complaint of persistent severe pain in the knees. At a Disability Benefits Questionnaire (DBQ) VA examination for compensation purposes (VAX) addressing his knees in January 2012, the Veteran asserted that he continued to suffer from severe depression and suicidal ideation due to the severe knee pain. 

The Veteran's authorized representative by an October 2012 Informal Hearing Presentation contended that the ratings assigned for the Veteran's bilateral knee disabilities should have been higher prior to the bilateral knee replacement surgeries, to reflect the severity of disability which ultimately led to and necessitated these replacement surgeries. 

A cursory review of the record might suggest that the levels of disability of the knees would have to have been severe bilaterally to have led up to bilateral knee replacement surgeries in a comparatively young and not overweight individual. However, closer review of the clinical record calls into question the adequacy or sufficiency of an evaluation which focuses most closely on the knees to address the level of complained-of knee disabilities. VA or official examiners for compensation purposes up to the present appear to have failed to adequately address the significant question of psychogenic overlay as raised by the historical treatment records. The January 2012 DBQ VAX noted the issue raised by the Veteran of depression secondary to knee disability, without noting the converse questions of somatoform manifestations or psychogenic overlay of complained-of knee pain. 

The Veteran is status post sub-occipital craniectomy for excision of a benign brain tumor, with assessed residual depression and psychosis following that surgery. Mental disabilities began in the military prior to the brain surgery performed in service in 1999. The Veteran is service connected for psychiatric disorder. 

The Veteran underwent VA psychiatric hospitalization in January 2007 for complaints of persistent depressive symptoms with intense anger and rages. Upon admission to that hospitalization the Veteran also complained of fatigue, and low energy and concentration. While his medical historical work-up then noted a history of arthritis and knee pain, he did not present with complaints of knee pain upon that hospitalization intake. To the contrary, upon the intake evaluation the Veteran reported being in no pain, and nursing notes upon initial admission observed that the Veteran walked frequently, at least twice daily, and at least every two hours inside his room. The Veteran also then demonstrated a lack of understanding or appreciation for the pain scale upon clinical interview, because when asked what would be an acceptable level of pain, he reported 10/10 would be acceptable, which under the pain scale would be the worst pain imaginable. This response, while apparently irrational, appears potentially consistent with findings of mental disability with psychotic features and disorganized behavior (treated with both antidepressant and psychotropic medications). Psychiatric evaluation during the hospitalization also included to rule out somatoform disorder. 

Upon a social worker evaluation during the January 2007 hospitalization the Veteran reported having some pain in his knees, whereas upon a mental health treatment five days into the hospitalization the Veteran complained, "My knees are killing me, that's the only thing wrong with me." In light of the Veteran's persistent depressive and psychotic symptoms, this was clearly an unreliable self-perception of his impairments. In other treatment records during the hospitalization, the Veteran repeatedly endorsed having 10/10 pain in the knees bilaterally, constantly, at all times, including while sitting, which he endorse or described as aching, sharp, stabbing, throbbing, and shooting, with increased pain with movement, walking, and standing. 

Examination of the Veteran's knees should necessarily consider such questions raised by the VA treatment and hospitalization records, of psychogenic overlay or somatoform disorder, when addressing the bilateral knee disabilities. 

Failure to consider adequately such relevant medical issues reflected in the clinical record renders the current and prior examinations of the Veteran's knees inadequate for compensation purposes. Littke; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA provides an examination in a service connection claim, the examination must be adequate.).

Additionally, the VA examiner in January 2012 noted that the Veteran had reportedly been using a wheelchair since November 2011, and that the examiner was unable to perform stability testing in the knees due to severe pain. The examiner noted that the Veteran could not be left alone due to the extent of physical needs and inability to perform activities of daily living, including requiring assistance getting up from the couch or getting out of bed. All of these assessments are necessarily brought into question. 

Historically, to address the knees including for rating purposes, the Veteran underwent a VAX in August 2005, MRIs of the knees in October 2006, and additional VAXs or official examinations in October 2007, July 2010, November 2011, and January 2012. The further examination requested by this remand should be retrospective in nature, to more adequately consider the degree to which both past and current knee disabilities were actually disabilities of the knees, versus psychogenic overlay or somatoform disorder or other cause. See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

When addressing the Veteran's knee disorders, the Board cannot make its own medical judgment, and so must rely upon adequate medical examinations for that purpose. Evans v. West, 12 Vet. App. 22, 30 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran updated VCAA notice, including to afford him notice and the opportunity of development assistance with regard to claims for increased rating for his bilateral knee disorders both before and after his bilateral total knee replacements. 

2. With the Veteran's authorization and assistance, as appropriate, obtain any as yet unobtained records of examination or treatment for his knees, including both VA and private records. 

3. Thereafter, afford the Veteran an in-person orthopedic examination to address the nature and severity of disability of each of the Veteran's knees, both currently status post total knee replacement for each knee, and retrospectively for the period between January 2005 and the June 2010 date of total knee replacement of the left knee, and between January 2005 and the January 2011 date of total knee replacement of the right knee. The claims file should be made available to and be reviewed by the examiner before the examination. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner should do the following:

a. The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of history or symptoms attributable to a disability. The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed knee disabilities. 

c. Conduct an examination of each knee, and based on that examination and review of the record, evaluate the nature and extent of disability in each knee status post total knee replacement, as well as each knee in the interval between March 2005 (the date of service connection for the knee) and the date of total knee replacement for each knee. The examiner should also address any intervals shown of greater or lesser severity of knee disability for each knee between March 2005 and the present, because staged ratings for disabilities of each knee must also be considered. 

d. All indicated tests and studies, to include range of motion studies, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis. Any psychogenic overlay or somatoform disorder as may be presenting as knee pain or knee disability but which does not in fact represent disability originating in the knee but rather that originating in the head should be addressed, and the assessed level of disability of the knee expressly limited to that extent. 

e. The examiner must describe all symptomatology attributable to disability of each knee. The examiner should determine whether there is weakened movement, excess fatigability, or incoordination attributable to each knee over all the entire rating period in question, from January 2005 to the present, including any intervals of changed severity (and thus necessarily also reflecting the past surgeries including knee replacements). 

f. For periods prior to the knee replacements, the examiner should address additional disability due to any weakened movement, excess fatigability, or incoordination. An opinion must be stated as to whether any pain found in the knee could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups. The examiner must provide an opinion on the impact of the service-connected disability of each knee on the Veteran's ability to work, as well as any resultant limitation of function of each knee. 

g. With respect to any subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the right knee, and the presence or absence of muscle atrophy or other signs of disuse. The examiner should attempt to distinguish between symptoms caused the each knee disability and that due to other causes. 

h. The examiner should provide an explanation for all opinions expressed. If an opinion cannot be provided without resort to speculation, the examiner should note this on the examination report, and the examiner must provide an explanation why an opinion cannot be provided. 

4. Thereafter, readjudicate the remanded claims de novo. If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


